UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7372



HOWARD E. SIMMS,

                                           Petitioner - Appellant,

          versus


THOMAS CORCORAN; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
97-1218-DKC)


Submitted:   February 26, 1998            Decided:   March 18, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard E. Simms, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Annabelle Louise Lisic, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny Appel-

lant's motion for a certificate of appealability and dismiss the
appeal on the reasoning of the district court. Simms v. Corcoran,
No. CA-97-1218-DKC (D. Md. Sept. 4, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2